
	
		I
		112th CONGRESS
		2d Session
		H. R. 4629
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Denham introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Comptroller General to conduct an annual
		  audit of the General Services Administration.
	
	
		1.Annual audit
			(a)Initial and
			 annual auditNot later than
			 120 days after the date of enactment of this Act and by the end of every
			 subsequent fiscal year thereafter, the Comptroller General shall conduct an
			 extensive audit described in subsection (b) of the General Services
			 Administration and report such findings to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
			(b)Detailed
			 informationThe audit
			 referred to in subsection (a) shall include detailed information for each
			 region regarding specific administrative costs; conference spending; bonuses;
			 travel expenses; staffing levels; expenditures on buildings classified as
			 excess, surplus, or underutilized; a detailed accounting of the expenditures of
			 the Federal Buildings Fund; and any other information the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Oversight and Government Reform of the House of Representatives,
			 the Committee on Environment and Public Works of the Senate, and the Committee
			 on Homeland Security and Governmental Affairs of the Senate, may
			 request.
			
